                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

WILLIAM S. MATTHEWS                                                                  PETITIONER

v.                                                                     NO. 4:18-CV-209-DMB-RP

STATE OF MISSISSIPPI, et al.                                                       RESPONDENTS


                                              ORDER

       Before the Court is the Report and Recommendation of United States Magistrate Judge

Roy Percy, Doc. #13, which recommends that the State of Mississippi’s motion to dismiss, Doc.

#11, be granted.

                                                I
                                        Procedural History

       On or about October 22, 2018, William S. Matthews, acting pro se, filed a petition for a

writ of habeas corpus in the United States District Court for the Northern District of Mississippi.

Doc. #1. The petition states two specific grounds for relief: (1) a due process claim regarding “the

steps leading to removal of parole rights” (Ground One); and (2) a claim that “a voluntary and

knowing intelligent guilty plea is missing” (Ground Two). Id. at 5–6. Matthews also submitted a

“Sworn Affidavit,” which is in substance a supporting memorandum. Doc. #1 at Page ID #15–28.

Matthews’ affidavit is riddled with legalese but lacks any semblance of coherent argument. It

makes conclusory assertions regarding his grounds for relief and refers sporadically to equal

protection rights. See id. at Page ID #20.

       The State moved to dismiss Matthews’ petition for failure to state a claim upon which relief

could be granted. Doc. #11. In addressing the stated claims for relief, the State argues that the

petition does not state a cognizable claim for federal habeas relief and that even if it did, his claim
would be untimely. Id. at 5, 10. The State also argued that Matthews’ vague references to “equal

protection” did not set out a separate claim for relief and that even if it does, the conclusory

allegations fail to state a claim for relief. Id. at 6 n.7. Matthews did not respond to the motion.

       On October 18, 2019, United States Magistrate Judge Roy Percy issued a Report and

Recommendation (“R&R”) recommending that the State’s motion to dismiss be granted and that

Matthews’ petition be dismissed for failure to state a claim upon which relief could be granted or,

alternatively, as untimely filed and without substantive merit. Doc. #13. The R&R did not address

Matthews’ arguments regarding equal protection. Matthews filed objections to the R&R, Doc.

#15, and the State filed a response, Doc. #16.

                                               II
                                       Standard of Review

       Under 28 U.S.C § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F. Supp. 3d 944, 948 (S.D. Tex. 2017) (citing United States

v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

                                                III
                                              Analysis

       The R&R initially noted that while Ground Two referenced the voluntariness of Matthews’

plea, the voluntariness argument was based “on his contention that the court documents did not

contain a ‘sentencing enhancement’ — an integral part of his argument that he is entitled to

parole.” Doc. #13 at 3 n.5. Accordingly, the R&R analyzed the claims together. The R&R first

found that entitlement to parole in Mississippi does not implicate a federal right and, therefore,

cannot form the basis for a habeas claim. Id. at 5–6. The R&R further found that even if the claim

                                                  2
implicated a federal right, the petition would be outside the applicable one-year statute of

limitations because Matthews failed to file the petition within one year of being “aware … that

MDOC had not assigned him a parole eligibility date.” Id. at 6. Finally, the R&R concluded that

even if the petition involved a federal right and was timely, it would still fail because Matthews’

underlying crime of armed robbery was a crime of violence and, therefore, is not eligible for parole

under Mississippi law. Id. at 7.

       Like his affidavit, Matthews’ objections include a wide array of legal authority but little to

no coherent argument.     See generally Doc. #15. Matthews asserts that the R&R is incorrect

because it references Miss. Code Ann. § 47-7-3(1)(g)(i), which is applicable to individuals

convicted on or after July 1, 2014, and that he was sentenced before that date. Doc. # 15 at PageID

#251. While Matthews may be correct that this is not the applicable portion of the statute, a

different provision of the same statute provides that “[n]o person shall be eligible for parole who

shall … be convicted of robbery … through the display of a deadly weapon.” Miss. Code Ann. §

47-7-3(1)(c)(ii). This provision applies to those convicted between October 1, 1994 and July 1,

2014, which includes Matthews. Id. Thus, the R&R’s conclusion that Matthews is ineligible for

parole is valid. To the extent Matthews raises other arguments responsive to the recommendations

in the R&R, none undermine Judge Percy’s well-reasoned analysis. Such objections are therefore

overruled.

       However, Matthews reasserts in his objections the equal protection argument vaguely

referenced in his petition and mentioned in the State’s motion to dismiss but which was not

addressed in the R&R. Doc. #15 at Page ID #243. To the extent Matthews raised equal protection

in his initial petition, the Court, out of an abundance of caution, will address the argument.

       In his petition, Matthews appears to argue that certain unspecified individuals received

                                                  3
more favorable parole treatment in the “exact same situation.” Doc. #1 at Page ID #16. Matthews’

objections raise similar conclusory assertions.                See Doc. #15 at PageID #243.   However,

“conclusory assertions that [an inmate] was treated differently than other similarly situated inmates

are insufficient to state an equal protection claim.” Clark v. Owens, 371 F. App’x 553, 554 (5th

Cir. 2010) (citing Brinkmann v. Johnston, 793 F.2d 111, 113 (5th Cir. 1986)). For this reason, to

the extent Matthews’ petition raises an equal protection claim, such claim also fails.1

                                                       IV
                                          Certificate of Appealability

           Rule 11 of the Rules Governing § 2254 Proceedings for the United States District Courts

requires a court to “issue or deny a certificate of appealability when it enters a final order adverse

to the applicant.” A certificate of appealability (“COA”) will issue “only if the applicant has made

a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For cases

rejected on their merits, a movant “must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong” to warrant a COA. Slack v.

McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on a claim rejected on procedural grounds,

a movant must demonstrate “that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Id. Based on the Slack

criteria, the Court finds that a COA should not issue in this case.

                                                        V
                                                    Conclusion

           In accordance with the rulings above:

           1.       Matthews’ objections [15] to the Report and Recommendation are OVERRULED.


1
    Such claim would also appear to be untimely, for the reasons asserted in the R&R.
                                                           4
       2.      The Report and Recommendation [13] is ADOPTED as the order of the Court, as

supplemented by the equal protection discussion above.

       3.      The State’s motion to dismiss [11] is GRANTED.

       4.      Matthews’ petition for a writ of habeas corpus [1] is DISMISSED with prejudice

for failure to state a claim, for want of substantive merit, and as untimely filed.

       5.      A certificate of appealability is DENIED.

       SO ORDERED, the 27th day of March, 2020.

                                                       /s/Debra M. Brown
                                                       UNITED STATES DISTRICT JUDGE




                                                  5
